EXHIBIT 10.1

 

 

SUPPLEMENT NO. 1

TO

AMENDED AND RESTATED
RANGE RESOURCES CORPORATION
EXECUTIVE CHANGE IN CONTROL
SEVERANCE BENEFIT PLAN

 

WHEREAS, Range Resources Corporation (the “Company”) adopted the Amended and
Restated Range Resources Corporation Executive Change In Control Severance
Benefit Plan, as amended and restated from time to time (the “Executive CIC
Plan”); and

 

WHEREAS, the Compensation Committee of the Board determined to supplement the
Executive CIC Plan to clarify the calculation of the cash severance benefit.

 

NOW, THEREFORE, the Plan is supplemented as follows:

 

1.Section 1.1 (v) is added as follows:

(v) “Target Bonus” means the Employee’s Base Salary multiplied by the Employee’s
annual short term incentive bonus percentage at the time of the Change in
Control.

 

2.Section 3.1 is corrected to address a typographical error as follows:

3.1 Severance Benefits Any Eligible Employee who incurs an Involuntary
Termination of Employment during the Protection Period shall receive, subject to
Section 3.3(b) and Section 3.4, the following severance benefits, subject to the
limitations contained in this Plan. [the original Plan document referred to
Section 3.5 when the correct reference is 3.4]

 

3.Section 3.1 (a) is revised so that after (ii) it reads as follows:

(ii) the sum of the Eligible Employee’s (a) Base Salary; and, (b) Bonus or
Target Bonus, whichever is greater.

 

IN WITNESS WHEREOF, Company has caused this Supplement to be signed on its
behalf by its duly authorized representative this 10th day of February 2020.

 

 

RANGE RESOURCES CORPORATION

   By:

/s/

MARK S. SCUCCHI

Title:

 

Senior Vice President and

Chief Financial Officer

 